Title: To Thomas Jefferson from Robert Smith, 21 April 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Navy Department 21 april 1806
                        
                        Having obtained a sight of the bill now before the Senate entitled “an act in addition to an act entitled “an
                            act supplementary to the Act providing for a naval Peace Establishment; & for other purposes”, I lose no time in
                            informing you that under the restrictions of such an act of Congress The Chesapeake, as contemplated by you, cannot be
                            sent to the Mediterranean—The proposed Act, among other regulations, contains this proviso, vizt “that the whole number
                            of able seamen, ordinary seamen & boys, shall not exceed 925”. as we have, at this time, in actual service, Twelve
                            hundred & ninety nine able seamen, ordinary seamen & boys, if this Bill should be passed into a Law, we cannot,
                            consistently with it’s restrictions put in commission another frigate—Instead of increasing the number of men in service,
                            we shall be under the necessity of reducing the number to 925.
                        If Congress will, agreeably to the recommendation contained in your message of the 14th. April 1806, revive
                            the Mediterranean Fund and appropriate apart thereof to the purposes of the Navy, & will moreover augment the number of
                            seamen that may be employed to Fifteen hundred & ninety one, then the frigate The Chesapeake may be put in commission
                            & sent to the Mediterranean under the authority of Law—We otherwise shall not be able to send out this frigate until
                            the return of the vessels ordered home by my letter of the 12th Octr. 1805. 
                  I have the honor to be with great respect sir,
                            yr mo ob sr.
                        
                            Rt Smith
                            
                        
                    